COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-238-CV
   
   
IN 
RE GRAND HOMES 96, L.P.                                                 
RELATORS
AND 
GRAND HOMES, INC.
  
   
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relators' petition for writ 
of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding for which let execution issue.
   
                                                          PER 
CURIAM
  
  
PANEL 
A: CAYCE, C.J.; LIVINGSTON and WALKER, JJ.
 
DELIVERED: 
August 26, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.